Citation Nr: 0523073	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, Custodian/sister of veteran, and brother of 
veteran


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from January 1965 to January1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2001 decision 
by the RO which denied the claim of service connection for 
PTSD.  The veteran has been determined to be incompetent for 
the purpose of managing VA benefits, and the RO has 
recognized the veteran's sister as his legal custodian.  As 
such, she is the appellant in this matter.  In August 2004, a 
hearing was held before the Acting Veterans Law Judge signing 
this document, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 

The record reflects that the RO denied the claim of service 
connection for PTSD in June 1989.  The RO denied the 
application to reopen the claim of service connection for 
PTSD in April 1999.  The 1989 and 1999 decisions are final.  
38 U.S.C.A. § 7105.  In the current appeal, the RO reopened 
the veteran's claim, however, the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). See also 
Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed this claim 
on a de novo basis, the issue is as stated on the title page.

The claim of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In July 1989, the RO denied the claim of service 
connection for PTSD. 

2.  In April 1999, the RO denied the veteran's application to 
reopen a claim of service connection claim for PTSD.  

2.  Evidence received since the April 1999 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 1999 RO decision, which denied the application 
to reopen the claim of service connection claim for PTSD , is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
April 1999 RO decision, and the claim of service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, and 7105 (West 2002); 38 C.F.R. §§ 3.156 (prior to 
August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's claim to reopen based 
on the submission of new and material evidence with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from an adjudication of the claim to reopen at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO denied the veteran's claim for service connection for 
PTSD in rating decisions dated in June 1989 and April 1999.  
The veteran was advised of his procedural and appellate 
rights; however, he did not appeal.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d) (2004).  

While both the RO determinations in 1989 and 1999 are final, 
if new and material evidence is presented or secured, VA 
shall reopen the claims and review the former disposition of 
the claims.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that VA regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these amended 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as the veteran's claim to reopen was filed in 
November 1999 (prior to August 29, 2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the last final denial in April 1999, the 
record did not contain a diagnosis of PTSD.  Consequently, 
the claim was denied.  Evidence submitted since the 1999 RO 
rating decision includes medical evidence showing a diagnosis 
of PTSD.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the evidence is both new and material to the claim.  
Therefore, the claim of service connection claim for PTSD is 
reopened.  


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for PTSD.  To this extent only, 
the appeal is granted.




REMAND

It is contended that the veteran, as a result of stressors 
encountered while he served aboard a Coast Guard vessel in 
Vietnam, developed PTSD, and that service connection is thus 
warranted for this condition.  The medical record is in 
conflict, with private and VA mental health professionals 
rendering diagnoses to include PTSD, schizophrenia and other 
psychoses, and organic brain disorder.  The veteran has been 
hospitalized with VA for schizophrenia on more than one 
occasion, with the first treatment reports from such 
hospitalizations of record dated from September 1977.  PTSD 
was not diagnosed until many years later, to include a 
private treatment report dated in September 1999 and VA 
mental hygiene clinic reports dated in 2000.  

More recently, a July 2003 VA examination by a board of two 
examiners resulted in a diagnosis of schizophrenia, paranoid 
type, and the conclusion that the criteria for a diagnosis of 
PTSD under "DSM-IV" (American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition) were not met.  However, these examiners did state 
the veteran demonstrated some symptoms of PTSD.  Reports from 
an April 2004 evaluation of the veteran by a private 
physiatrist received at the August 2004 hearing reflect a 
diagnosis of PTSD related to the veteran's service in 
Vietnam.  While this examiner also noted that the veteran 
suffered from schizophrenia, he asserted that the veteran's 
PTSD predated his paranoid schizophrenia and was a 
"precipitating factor" in the onset of schizophrenia.  

The diagnoses of PTSD in this case are all dependent on the 
assumption that the veteran's service in Vietnam included, as 
alleged on behalf of the veteran, stressors resulting from 
engagement in or exposure to combat.  As medical opinions 
based on an inaccurate factual premise have no probative 
value, Reonal v. Brown, 5 Vet. App. 458 (1993), the question 
as to whether the veteran's duties included combat is thus 
obviously critical to the resolution of this case.  

While the RO has conceded that the veteran engaged in combat, 
the Board notes that the claims file does not substantiate 
this finding at this time.  A review of the veteran's DD Form 
214N, the limited personnel records that have been obtained, 
and the service medical records reflect duty in Vietnam, 
apparently during a period between October 1966 and October 
1967.  However, the nature of the veteran's service during 
this period is not of record, as none of the personnel 
records obtained by the RO indicate what his duties were 
during this period and his awards and decorations are not 
indicative of combat. 

It has been asserted that the veteran served aboard the USCGC 
Point Partridge, and a response from the U.S. Armed Services 
Center for Research of Unit Records reflects that this vessel 
was involved in an operation in Vietnam named Market Time 
that involved boarding and searching junk boats and sampans 
for contraband cargo and identification cards.  These records 
and other evidence submitted on behalf of the veteran reflect 
that vessels such as the Point Partridge were armed and would 
sometimes be engaged by the enemy, and it is asserted on 
behalf of the veteran that his duties included manning on-
board weapons during such combat.  Review of the service 
medical and personnel records, however, does not reflect 
service aboard the Point Partridge, but instead reflects 
service aboard other vessels, to include the USCGCs Half Moon 
and Cape Starr.  It is also not definitively clear from the 
record what vessel the veteran served on during his service 
in Vietnam.  As such, while the Board commends the RO for the 
development already undertaken in this case and regrets the 
additional delay in the resolution of this case which well 
result from this remand, it concludes that further 
clarification as to the nature of the veteran's service in 
the United States Coast Guard is crucial given the facts of 
this case.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

1.  The RO, through contacting the 
veteran and/or any appropriate service 
department source, should obtain the 
veteran's complete service personnel 
file, with the specific goal of 
determining the vessels to which the 
veteran was assigned to during his 
service in Vietnam and his duties while 
aboard such a vessel or vessels.  The 
ships logs and related information from 
each such vessel identified should be 
obtained.  To assist in this effort, the 
RO may find it appropriate to contact the 
U.S. Coast Guard's Historian's Office (G-
IPA-4), US. Coast Guard Headquarters, 
2100 Second Street, SW, Washington, DC, 
20593-001.   

2.  Following the completion to the 
extent possible of the development 
requested above, the claim for service 
connection for PTSD should be 
readjudicated by the RO.  If the 
adjudication above does not result in a 
complete grant of all benefits sought, 
the appellant and the representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


